United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 4, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-30353
                           Summary Calendar



JORGE SMITH QUINTERO

                       Petitioner - Appellant

     v.

BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT

                       Respondent - Appellee

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-1426
                        --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Petitioner, Jorge Smith Quintero, immigration detainee

# 03478-131, appeals the district court’s denial of his 21 U.S.C.

§ 2241 habeas petition challenging the right of the Immigration

and Naturalization Service to detain him indefinitely in light of

the Supreme Court decision in Zadvydas v. Davis, 533 U.S. 678

(2001).   Quintero is an excludable alien who is a Cuban national.

     In Zadvydas, the Supreme Court set up a framework in which

a deportable alien could establish the unreasonableness of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30353
                                 -2-

continued detention and obtain his release, albeit supervised,

in a habeas corpus proceeding under 28 U.S.C. § 2241.     Id. at

701.    Qunitero’s argument that Zadvydas should apply equally to

excludable aliens like himself is foreclosed by this court’s

decision in Rios v. INS, 324 F.3d 296, 296 (5th Cir. 2003).

Instead, this court’s holding in Gisbert v. U.S. Atty. Gen., 988
F.2d 1437, 1440-47 (5th Cir.), amended by Gisbert v. U.S. Atty.

Gen., 997 F.2d 1122 (5th Cir. 1993), that there are no time

limits on the detention of excluded aliens who have been denied

entry governs Quintero’s petition.    See Rios, 324 F.3d at 296.

The district court did not err in denying the petition.

       AFFIRMED.